t c memo united_states tax_court franklin w briggs petitioner v commissioner of internal revenue respondent jimmy d morris and sandra b morris petitioners v commissioner of internal revenue respondent docket nos filed date graydon w florence jr for petitioners mark s mesler and pamela l mable for respondent memorandum opinion thornton judge these cases were consolidated for trial briefing and opinion respondent determined the following deficiencies additions to tax and penalties with respect to petitioners’ federal income taxes -- - franklin w briggs penalties and additions to tax sec sec sec sec sec year deficiency a b a b b b dollar_figure dollar_figure dollar_figure -- dollar_figure big_number big_number big_number dollar_figure big_number big_number -- -- -- -- big_number the record does not conclusively establish the source of what is apparently a penalty refund percent of the interest due on dollar_figure x percent of the interest due on dollar_figure jimmy d morris and sandra b morris penalties and additions to tax sec sec sec sec sec year deficiency a b a b b b dollar_figure dollar_figure dollar_figure -- dollar_figure big_number big_number big_number ae big_number big_number -- -- -- dollar_figure -- the negative adjustment resulted from a net_operating_loss_carryback from percent of the interest due on dollar_figure x percent of the interest due on dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the issues for decision are the amount of ordinary_income petitioners realized with respect to certain gas rebate checks earned by their wholly owned s_corporation but received by petitioners individually ' the parties have stipulated various adjustments to petitioners’ reported income in addition on brief petitioners concede that for taxable_year petitioners franklin briggs briggs and jimmy morris mr morris each have additional income of dollar_figure from the proceeds of the sale of association cable tv inc ’s act’s assets and of dollar_figure from proceeds from a covenant_not_to_compete - whether petitioners’ bases in their wholly owned s_corporation include loans made directly to the s_corporation by an unrelated lender whether gains that petitioners realized from certain land sales represent capital_gains or ordinary_income whether petitioners are entitled to net_operating_loss_carryback deductions for arising from liabilities that their wholly owned s_corporation incurred to a bank with respect to the bank’s payments to a third party pursuant to a letter_of_credit between the bank and the s_corporation whether petitioners are liable for additions to tax pursuant to sec_6651 for failure_to_file timely income_tax returns for taxable years and whether petitioners are liable for additions to tax for fraud pursuant to sec_6653 for taxable years and whether jimmy and sandra morris the morrises are liable for additions to tax pursuant to sec_6661 for taxable years and and whether franklin briggs briggs is liable for additions to tax pursuant to sec_6661 for taxable years and for purposes of order and clarity after a brief description of general background each of the issues submitted - - for our consideration is set forth below with separate background and discussion general background the parties have stipulated some of the facts when the petitions were filed briggs resided in alford florida and the morrises were married and resided in panama city florida in briggs and the morrises started a multi-million- dollar real_estate construction business known as the towers group the towers group ultimately comprised nine corporations with activities ranging from real_estate management to town house construction and sales two of the towers group corporations were towers construction co of panama city inc towers construction which was in the construction business and eventually constructed town house units in a panama city beach florida project known as the gulf highlands beach resort gulf highlands and towers development co of panama city inc towers development which was in the development business and eventually developed the gulf highlands project for the years in issue sandra morris mrs morris and briggs each owned percent of the stock of towers construction and towers development ’ briggs was president of towers construction and towers development for the years in issue mr morris was not a shareholder of any of the corporations in the towers group having placed all his interests in his wife’s name to avoid his creditors - - for federal_income_tax purposes towers construction elected on date to be treated as an s_corporation as defined by sec_1361 towers development made its s_corporation_election on date issue gas rebate payments background in west florida natural_gas inc of panama city florida west florida gas began participating in an energy conservation program authorized by the state of florida to encourage the use of natural_gas instead of electricity under the program contractors who installed gas heating and cooling units were eligible to receive rebates from gas companies beginning in towers construction participated in the west florida gas rebate program towers construction as the contractor on the gulf highlands project was entitled to receive the gas rebate checks from west florida gas in towers construction received from west florida gas six rebate checks totaling dollar_figure and in date it received two more rebate checks totaling dollar_figure beginning in date and continuing through date with respect to gas rebates -- - earned by towers construction west florida gas issued rebate checks listing the payee as either briggs or jimmy morris mr morris rach rebate check that was issued after with one exception was either cashed by one of the petitioners or deposited in one of their personal banking accounts attached as the appendix is a schedule detailing the west florida gas rebate payments received by briggs and the morrises the total rebate payments were as follows year briggs the morrises dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure on their federal_income_tax returns as originally filed neither petitioners nor towers construction reported as income the west florida gas rebate checks that had been issued in the individual name of either briggs or mr morris on date briggs and mr morris were each convicted by the u s william webb webb an employee of west florida natural_gas inc west florida gas handled the part of the rebate program in which towers construction co of panama city inc towers construction was participating webb now deceased was mr morris’ first cousin in and webb embezzled between dollar_figure and dollar_figure from west florida gas in date webb pled guilty to grand theft the one exception relates to a dollar_figure check issued by west florida gas to towers construction on date which was deposited into towers construction’s bank account and then split equally between briggs and sandra morris mrs morris district_court for the northern district of florida pursuant to sec_7207 for willfully filing false federal_income_tax returns for taxable years and before the conclusion of the criminal proceedings against briggs and mr morris towers construction filed amended income_tax returns for at least and reporting at least some previously unreported gas rebate income the amended returns included schedules k-1 shareholder’s share of income credits deductions etc reflecting that briggs and mrs morris were allocated equal shares of all the gas rebate income petitioners filed amended individual income_tax returns to reflect the amounts of income reported on the amended schedules k-1 on date towers construction filed untimely amended tax returns for and the record contains no amended_return filed by towers construction for the notices of deficiency however make reference to amended schedules k-1 shareholder’s share of income credits deductions etc from towers construction for reflecting corrected shares of gas rebate payments from which we infer that towers construction filed an amended_return for reporting previously unreported gas rebate income on date petitioners filed amended tax returns for and briggs also filed an untimely return on date the record contains no amended_return for the morrises for the notices of deficiency however appear to be predicated on petitioners’ having reported on amended returns the amounts of gas rebate income reflected on the amended schedules k-1 from towers construction from which we infer that the morrises filed an amended_return for reporting gas rebate income as reflected on the corrected schedules k-1 --- - in the notices of deficiency respondent determined that petitioners had ordinary_income from the gas rebate payments in the amounts that they actually received rather than in the amounts reported on the corrected schedules k-1 discussion petitioners do not dispute that they received ordinary_income from the west florida gas rebates but they disagree with respondent’s determination as to the manner in which the income should be allocated between briggs and the morrises on brief petitioners state that the issue is whether the gas rebates should go through towers construction and pass through to the petitioners egually or be divided according to whom the checks were made out petitioners contend that the gas rebates were earned by towers construction and should pass through to briggs and mrs morris equally each being a 50-percent_shareholder ’ respondent replies first in essence that if petitioners wanted the gas rebate payments allocated in this manner they should have done so when they first filed their returns and second that respondent’s allocation accurately reflects how petitioners in fact treated the payments ’ petitioners’ position has the effect of producing equal and opposite adjustments to the morrises’ and briggs’ redetermined taxable incomes --- - neither party has offered any meaningful legal analysis the only citation of any legal authority by either party appears in respondent’s opening brief which cites without elaboration sec_61 for the proposition that petitioners had unreported income from the gas rebate payments as discussed below we sustain respondent’s determination but on different grounds the parties have stipulated in at least separate numbered stipulations that the gas rebates were earned by towers construction two of the checks in question were made payable to towers construction we conclude that the gas rebate payments were gross_income to towers construction and should pass through to the shareholders--briggs and mrs morris--pro rata 1ie equally see sec_1366 c our analysis does not end there however for the tax treatment of s_corporation shareholders takes into consideration not only their pro_rata shares of the corporation’s items of gross_income the pass-through amounts but also distributions they receive from the s_corporation an s corporation’s distributions to its shareholders may give rise to gross_income to the shareholders in excess of the pass-through amounts depending upon a variety of considerations see sec_1368 here the payments of towers construction’s gas rebates to briggs and the morrises represent in substance distributions of -- - towers construction’s earnings to briggs and mrs morris thus we must consider the tax treatment of these distributions if an s_corporation has no accumulated_earnings_and_profits then a distribution is generally excluded from the shareholder’s gross_income to the extent of his or her adjusted_basis in the s_corporation stock and distributions in excess of the adjusted_basis are treated as gains from the sale_or_exchange of property see sec_1368 although the record is inconclusive on this point it appears most likely that towers construction had no accumulated_earnings_and_profits for the years in issue ’ the record is devoid of evidence however of briggs’ and mrs morris’ adjusted bases in their towers construction stock generally a shareholder’s adjusted_basis in s_corporation stock for this purpose we treat distributions to mr morris who was in effect a beneficial_owner or coowner of the stock nominally held by mrs morris as being with respect to that stock an s_corporation may have accumulated_earnings_and_profits from a variety of sources including as a carryover from years in which it was a c_corporation before it became an s_corporation see 105_tc_380 affd sub nom broadway v commissioner 111_f3d_593 8th cir as s_corporation earnings for taxable years prior to see h conf rept pincite 1996_3_cb_741 and as the result of certain reorganizations and the like involving the application of subch c to an s_corporation as described in sec_1371 see toberman v commissioner tcmemo_2000_221 towers construction elected s_corporation status in date it appears that towers construction was never a c_corporation from the sketchy information contained in the record it seems most likely that towers construction was never involved in reorganizations and the like within the meaning of sec_1371 is increased for his or her share of the pass-through amounts see sec_1367 consequently we assume that briggs’ and mrs morris’ adjusted bases in their stock included their pro_rata shares of towers construction’s gas rebate earnings to that extent the distributions of the gas rebate payments would give rise to no additional gross_income apart from the pass- through amounts because petitioners have not shown and the record does not otherwise establish any additional_amounts of adjusted_basis in their towers construction stock distributions in excess of the pass-through amounts represent additional gross_income to briggs and mrs morris which generally would be treated as gains from the sale_or_exchange of property ’ see sec_1368 without further refinement this analysis would result in briggs and the morrises having for each taxable_year in issue combined redetermined gross_income from the gas rebate payments an amount that is required to be included in the s corporation’s gross_income on the shareholder’s tax_return is taken into account under these basis-adjustment rules only to the extent included in the shareholder’s gross_income on his return increased or decreased by any adjustment of such amount in a redetermination of the shareholder’s tax_liability sec_1367 b since we herein redetermine petitioners’ gross incomes to include shares of tower construction’s gas rebate income their adjusted bases would be increased accordingly ‘ for taxable years and this potential problem affects only briggs to the extent he received more than half of the rebates for taxable_year this potential problem affects only mrs morris to the extent the morrises received more than half of the rebates exceeding the aggregate amount of gas rebate payments made to them each year although the rules governing the tax treatment of s_corporation shareholders do not foreclose this result respondent has not sought this result either in the statutory notice or at trial in an attempt to reconcile respondent’s position in the statutory notices and at trial with the operation of the relevant statutory provisions which respondent has not cited or alluded to we construe respondent’s position as reflecting a misfounded concession that for each taxable_year in issue briggs’ and mrs morris’ pass-through incomes from towers construction did not exceed the amount of payments they each actually received giving effect to this deemed concession cures the problem of attributing to petitioners aggregate amounts of gross_income exceeding the aggregate amount of the gas rebate payments but opens the issue of the character of the gains represented by distributions in excess of the pass-through amounts as deemed conceded by respondent ’ as previously discussed under sec_1368 these excess_distribution sec_12 for example for taxable_year the total gas rebate payments were dollar_figure dollar_figure to briggs and dollar_figure to the morrises and each of them would have pass-through income of dollar_figure one half of dollar_figure without regard to respondent’s deemed concession which would limit the morrisses’ pass-through income to dollar_figure the question then arises as to the character of the dollar_figure of rebate payments that briggs received in excess of his pass-through amount dollar_figure less dollar_figure similar considerations apply for each of the taxable years in issue with the character of the income in excess of the pass-through amounts becoming an issue for the morrises for taxable_year and for briggs again for taxable_year generally would be treated as capital_gains from the sale_or_exchange of property petitioners however have not disputed respondent’s characterization of the gas rebate payments as ordinary_income to petitioners striving for even-handed treatment of geese and ganders we deem petitioners to have conceded this issue in sum after a long roundabout to apply the statutory analysis that the parties have neglected to favor us with we sustain respondent’s determination on this issue issue basis in towers development background acquisitions of land for development on date as part of its plan to develop the gulf highlands project towers development purchased acres of land the phase i land from mariners cove of panama city beach inc mariners cove this property located in bay county florida was to become phase i of gulf highlands on the same day briggs and a business partner john lee daniell daniell purchased from mariners cove approximately acres of land the acres adjacent to the phase i land eventually part of the acres was to become phase ii of gulf highlands to finance acquisition of the acres briggs and daniell made a dollar_figure cash the record does not reveal the purchase_price of the phase i land or the manner in which towers development financed the purchase downpayment and gave mariners cove promissory notes and indentures totaling dollar_figure with mariners cove retaining a security_interest in the acres loans from ami in date associated mortgage investors ami a massachusetts real_estate trust sent towers development a commitment letter evidencing ami’s intent to provide a dollar_figure million construction line of credit anda dollar_figure million acquisition and development loan the commitment letter states that the loan will be disbursed in accordance with the terms of a line of credit construction loan agreement on date towers development executed various documents including a real_estate note and a mortgage and security_agreement evidencing the dollar_figure million construction line of credit from ami the line of credit the real_estate note states that towers development agrees to pay to ami with interest the principal sum of dollar_figure million or as much thereof as may be disbursed from time to time the mortgage and security_agreement gives ami a first priority security_interest in the phase i land and any improvements now or hereafter located on the land the mortgage and security_agreement states that in the event of default by towers development ami may take the record does not contain the line of credit construction loan agreement or otherwise establish its terms -- - possession of the collateral and receive the rents incomes issues and profits of the collateral to be applied to the amount of the secured_indebtedness defined in the agreement by reference to the indebtedness evidenced by the real_estate note in accordance with the terms thereof on date briggs and daniell executed a personal guaranty with respect to the line of credit agreeing that if the debt is not paid_by towers development when due briggs and daniell will immediately do so ami also intended to require mr morris’ personal guaranty but because of his past credit problems his name was struck from all documents also on date briggs and daniell executed a mortgage and security_agreement in favor of ami evidencing the dollar_figure million acquisition and development loan for the acres the loans from ami to towers development and to briggs and daniell were cross-collateralized that is default under either mortgage would be deemed to constitute a default under the other mortgage so that ami could exercise its security_interest with respect to the property collateralizing either mortgage in the event of default on the towers development loan however ami was subordinated to mariners cove’s security_interest in the acres to secure its mortgage interest with respect to its loans to towers development and to briggs and daniell ami filed two -- - separate uniform commercial code financing statements in bay county florida listing towers development as the debtor on the loan made directly to towers development and listing briggs and daniell as the debtors on the other loan on date ami provided towers development a dollar_figure million increase to the existing dollar_figure million line of credit again briggs and daniell executed a guaranty in favor of ami for the loan as additional collateral for the dollar_figure million loan increment from ami imperial pines development corp imperial pines - -a florida corporation owned equally by briggs and mrs morris--- conveyed to ami a mortgage deed with respect to an office building it owned in bay county florida the agreement provided that ami would release its security_interest in the imperial pines property when towers development repaid the dollar_figure million loan increment at some unspecified date ami released its security_interest in the imperial pines property on date briggs and daniell sold to towers development part of the acres adjacent to the phase i land on the same date ami sent a commitment letter to towers development evidencing an intention to provide a dollar_figure million loan to towers development for the construction of town house units the commitment letter stated that the loan would be guaranteed by briggs and daniell and required as additional collateral that towers development pledge a certificate of deposit in the amount of dollar_figure the pledge to remain in effect until the sale of town house units at some unspecified date briggs assigned to ami a certificate of deposit in the amount of dollar_figure issued by first american bank and trust ’ towers development’s use and repayment of ami loan proceeds on all its financing agreements with towers development ami specified that towers development was to use the loan proceeds for purposes that included purchasing land and funding the development and construction of phases i and ii of the gulf highlands project with respect to the loans to towers development ami paid the loan proceeds directly to towers development on its corporate books towers development reported the loans as being from ami and not from shareholders towers development made all loan repayments including principal and interest not only on its own loans but also on ami’s loans to briggs and daniell towers development made payments to ami as it sold town house units at gulf highlands neither petitioners nor daniell made any payments on the ami loans ami never required briggs or daniell to honor his personal guaranty or to surrender assets used as collateral for the loans to towers development ‘ the record does not explain the apparent discrepancy between the amount of the certificate of deposit as required in the commitment letter and the amount actually assigned by briggs new_construction loan at some point ami stopped funding the construction loan thereafter towers development completed the gulf highlands project with funds provided by various sources including towers construction imperial pines and other companies as well as by a new_construction loan the new_construction loan in the amount of dollar_figure was made on date by first federal savings loan association of panama city florida first federal to briggs daniell towers development and towers construction under the terms of the construction loan agreement first federal was to provide periodic advances based on the percentage of completion of the construction_project as determined by first federal the borrowers agreed to receive the advances and to hold them as a_trust fund for the purpose of paying the costs of construction of the improvements and for no other purpose towers development made all of the loan payments including principal and interest to first federal briggs the morrises daniell and towers construction made no loan repayments to first federal not taking into account any adjustment relating to ami’s loans to towers development petitioners’ bases in their towers development stock for the years in issue were as follows briggs dollar_figure dollar_figure dollar_figure the morrise sec_581 big_number big_number for each of the taxable years and petitioners each claimed and respondent disallowed pass-through losses from towers development in excess of the basis amounts stated above discussion the question as framed by the parties is whether for purposes of determining the pro_rata shares of towers development losses that petitioners may take into account under sec_1366 petitioners had bases in their towers development stock attributable to the construction loans that ami made directly to towers development relying on 778_f2d_769 11th cir petitioners argue that because they were personally liable with respect to these construction loans guaranteed them and pledged certain assets to ami their bases in their towers development stock should include allocable shares of these construction loans disputing petitioners’ factual premises and distinguishing selfe on its facts respondent argues that because petitioners made no economic outlays with regard to these construction loans they are entitled to no increased bases therefrom an s_corporation shareholder generally must take into account a pro_rata share of the corporation’s income losses and - - deductions see sec_1366 the aggregate amount_of_deductions and losses that the taxpayer may take into account generally is limited however to the sum of the adjusted_basis of the shareholder’s stock in the s_corporation and the shareholder’s adjusted_basis in any indebtedness owed by the corporation to the shareholder see sec_1366 petitioners have failed to establish what balance if any was outstanding with respect to the line of credit or enhancements thereof between ami and towers development as of each taxable_year in question ami was to make loan disbursements to towers development in accordance with a line of credit construction loan agreement but petitioners have put into evidence neither the line of credit construction loan agreement nor other evidence that would credibly establish the amounts and dates of disbursements made by ami under the line of credit amt extended the line of credit to towers development in date one of petitioners’ witnesses james guerino guerino a ‘ for the years in issue the regulations provide that adjustments to the basis of a shareholder’s stock and to the basis of indebtedness of an s_corporation to a shareholder must be determined in a reasonable manner taking into account the statute and the legislative_history sec_1_1367-3 income_tax regs for the years in issue return positions are deemed reasonable if consistent with the regulatory rule expressly applicable to taxable years of corporations beginning on or after date that adjustments to the basis of a shareholder’s stock and to the basis of indebtedness are generally determined as of the close of the corporation’s taxable_year and are generally effective as of that date see sec_1_1367-1 d and income_tax regs --- - former employee of ami testified i think the initial disbursement on the dollar_figure million loan was right at dollar_figure million there is no evidence what disbursements remained outstanding as of date or at any other particular time guerino testified that all monies to be paid on that loan would be received as gulf highlands town house units were sold the record does not indicate when town house units were sold or for what amounts nor does the record indicate that any outstanding balance was due on the ami construction loan when ami stopped funding the line of credit at some unspecified date presumably before date when towers development secured a new_construction line of credit with first federal consequently not only does the record fail to establish the outstanding balance of the line of credit during or the record does not even establish that the ami line of credit remained in force after date the burden_of_proof is on petitioners see rule a we cannot assume that the many gaps in the evidence support inferences favorable to petitioners to the contrary the usual inference is that the missing evidence would be adverse see ' the record indicates that ami’s security_interest in the imperial pines property--which served as collateral for the date dollar_figure million extension on the original dollar_figure million line of credit---was released at some unspecified date from which we infer that the dollar_figure million loan extension was in fact repaid -- - 47_tc_92 affd 392_f2d_409 5th cir even if we were to assume for sake of argument that there existed some amount of outstanding indebtedness on the line of credit between ami and towers development as of any taxable_year in question petitioners have not established that their towers development stock bases should be increased as a result of any such indebtedness ami made the loans directly to towers development which made all repayments including principal and interest towers development made every payment to amt out of funds received from the sale of town houses petitioners made no economic outlays with regard to the loans in question ’ this court and various courts of appeals have held generally that a shareholder’s guaranty of a corporate loan cannot increase the shareholder’s stock basis absent an economic outlay by the shareholder see 90_tc_206 affd 875_f2d_420 4th cir and cases cited therein the court_of_appeals for the eleventh circuit has held petitioners argue that briggs and daniell were primary makers on the date construction line of credit from first federal and suggest that the loan proceeds were used to pay off the ami construction line of credit to towers development the record clearly indicates however that the first federal loan disbursements were to be made only as construction progressed on gulf highlands and that these disbursements were to be used solely to pay construction costs furthermore as previously discussed the record does not establish that there was any outstanding balance on the ami construction line of credit when the first federal loan was obtained - - that in some circumstances a shareholder guaranty may be treated as an equity_investment where the facts demonstrate that in substance the shareholder has borrowed funds and subsequently advanced them to her corporation selfe v united_states f 2d pincite under this approach a key factor is whether the lender looks to the shareholder as the primary obligor id pincite the court_of_appeals for the eleventh circuit has indicated however that it is only unusual sets of facts that would lead us to conclude that the substance of a lender’s loans would not equal their form 187_f3d_1352 11th cir affg tcmemo_1997_530 because appeal of our decision would generally lie in the court_of_appeals for the eleventh circuit we must decide whether selfe would compel a holding for petitioners on this issue the facts do not indicate that petitioners borrowed the funds in issue from ami and subsequently advanced them to towers development to the contrary ami made the loans directly to towers development identifying towers development as the debtor in its uniform commercial code financing statements relating to the loans in question ami designated how towers development we are constrained to follow if it is directly on point a holding of the court_of_appeals for the eleventh circuit to which our decision is appealable see 54_tc_742 affd 445_f2d_985 10th cir -- - could use the funds towers development reported the loans in its corporate books as loans from ami to towers development ami looked primarily to towers development for repayment of the loans in question towers development put up valuable collateral in the form of a security_interest in the gulf highlands project as far as the record reveals it was this collateral that ami primarily relied upon in extending the line of credit to towers development although briggs also pledged significant collateral including the dollar_figure certificate of deposit and his interest in the acres that cross-- collateralized ami’s loans to towers development and to briggs and daniell the record does not establish that towers development would have primarily relied upon this collateral as security for the line of credit guerino testified that ami did not require more collateral from individuals in part because of the sufficiency of the collateral that towers development had put up in the form of the gulf highlands property if they build on there and were to rent units any of the collateral that james guerino guerino testified that we took i believe some life_insurance policies --- paid-up life_insurance policies on the principals such collateral is not described in any of the loan documents in the record however and guerino’s own testimony is too indefinite on this point to convince us that petitioners provided any such collateral or if they did what the value of such policies might have been - - came from those units in the form of rent et cetera we were entitled to although guerino testified that ami would not have loaned to towers development on the strength of that company’s assets we are not persuaded that ami looked primarily to petitioners as the primary obligors it is not surprising that a lender of a loan to a small closely_held_corporation x would seek the personal guaranty of the corporation’s shareholders or require them to pledge collateral 110_tc_62 affd without published opinion 194_f3d_1324 11th cir as guerino’s testimony also makes clear ami looked to the operating_assets of towers development particularly the cash-flow from the gulf highlands project for repayment of cash disbursements under the line of credit in light of these circumstances it seems most likely that the cross-collateralization of amt’s loan to towers development and to briggs and daniell was meant to enhance ami’s security_interest in the loan to briggs and daniell rather than the other way around this conclusion is bolstered by the fact that ami was subordinated to mariners cove in its security_interest in the acres that was the primary security for the loan to briggs and daniell unlike selfe v united_states supra pincite this is not a case where the lender made loans to the corporation as renewals - - of loans originally made to the individual shareholder in his or her individual capacity see spencer v commissioner supra pincite indeed the morrises did not even personally guarantee the loans in question although briggs together with daniell personally guaranteed the loans he made no economic outlay that entitled him to add to his basis in his towers development stock moreover petitioners have not treated the loans in question as personal loans by them to towers development they have not reported towers development’s interest payments as constructive dividends nor have they claimed any interest deductions with respect to the loans see id pincite in sum unlike selfe v commissioner f 2d pincite the instant case does not present one of the unusual sets of facts that would lead us to believe that the substance of the transactions in question was unfaithful to their form sleiman v commissioner f 3d pincite on the basis of all the evidence in the record we conclude and hold that ami looked to towers development as the primary obligor on the loans in in fact ami mandated that mr morris’ name be removed from the loan documents because he had a poor credit history imperial pines development corp which mrs morris owned with briggs pledged property to ami to secure additional financing for towers development at some unspecified date however this security was released when towers development repaid the loan there is no evidence that ami looked to mrs morris individually for repayment -- p7 - question and the loans that ami made to towers development did not increase petitioners’ stock bases in towers development we sustain respondent’s determination on this issue issue treatment of sale of land held in joint_venture background in briggs mr morris and daniell agreed orally to form a joint_venture to develop and sell real_estate in panama city beach florida the joint_venture mr morris was to direct construction briggs was to handle negotiations and daniell was to handle sales none of them put any money into the joint_venture they agreed to share net profits equally one- third each because of previous credit problems mr morris could not hold property in his individual name consequently briggs conducted all transactions in his name both for himself and for mr morris as part of their joint_venture briggs mr morris and daniell worked together on at least three different projects----the charbett motel a property known as holiday point and gulf highlands as previously discussed in date towers development bought the acres of phase i land and briggs and daniell purchased the adjacent acres in their individual names ownership of the acres was split two-thirds to briggs and one- third to daniell with briggs and mr morris agreeing pursuant to - - a gentlemen’s agreement to split briggs’ share between them on date briggs mr morris and daniell executed a letter agreement which states that its purpose was to reaffirm the agreement between the three of them regarding these purchases of real_estate with regard to the phase i land the letter states the three of them were to share equally in net profits from the construction and development of gulf highlands by towers development with regard to the adjacent acres the letter states any further development is also to be equally shared among briggs mr morris and daniell all three will share in residual rights re telephone cable television and development of commercial properties on date after various business disagreements briggs mr morris and daniell with the assistance of outside counsel executed a written joint_venture agreement the written_agreement states that they each have a one-third interest in the joint_venture the written_agreement describes the purpose and character of the joint_venture as follows the purpose and character of the business of the venture shall be to engage i in real_estate activities in any related activity associated with any specific project developed by the venture x such real_estate activities shall include without limitation the acquisition design construction ownership development marketing leasing and sale of commercial property townhouses beach resort property including without limitation those beach resort developments known as - - gulf highlands project and all activities necessary and proper to accomplish the foregoing activities the written_agreement further describes the management and control of the joint venture’s activities as follows all decisions of the venture relating to the commencement design development management financing pledging mortgaging disposition or marketing of any project or business activity of the venture shall be made only with the unanimous consent of briggs mr morris and daniell on date one day before the execution of the written joint_venture agreement briggs and daniell sold a small portion of the acres to sunshine-jr stores inc an unrelated third party on date briggs and daniell sold the much larger remaining portion of the acres to towers development which thereafter developed it as phase ii of gulf highlands later in daniell had a further dispute with briggs and mr morris ina letter to briggs and mr morris dated date daniell recited various grievances regarding the handling of several of the joint venture’s real_estate activities the letter notes that in the fall of at the boar’s head restaurant the three of us verbally agreed to begin a joint_venture on panama city beach where all of us would participate equally in all profits generated from all real_estate activities on the beach -- - on date daniell ended his business relationship with briggs and mr morris by selling them his undivided_interest in the joint_venture on their individual federal_income_tax returns briggs and the morrises each reported the sales of their one-third interests in the acres as long-term_capital_gains respondent determined that the gain was ordinary_income discussion petitioners argue that the acres was a capital_asset because it was purchased for investment purposes in their individual names and not in the joint venture’s name they argue that the acres was not held or offered for sale in petitioners’ trade_or_business respondent argues that the acres was held by the joint_venture as part of its trade_or_business of acquiring and developing real_estate and consequently was not a capital_asset sec_1221 defines capital_asset generally as any property held by a taxpayer with certain exceptions including property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business and real_property used in the taxpayer’s trade_or_business see sec_1221 and on their respective schedules d capital_gains_and_losses briggs and the morrises each reported a single sale of a one-third interest in land with a sale price of dollar_figure and basis of dollar_figure - - sec_1231 mandates capital_gain treatment for certain gains and losses recognized on the sale of property used by the taxpayer in a trade_or_business even if the property was not otherwise a capital_asset but provides that property_used_in_the_trade_or_business excludes among other things property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business see sec_1231 b see also 78_tc_234 resolution of this issue then depends on whether petitioners through their joint_venture held the acres primarily_for_sale_to_customers in the ordinary course of business if they did the land was not a capital_asset the question is a factual one the burden_of_proof is on petitioners see rule a in briggs mr morris and daniell entered into a joint_venture to participate equally in profits generated from real_estate activities as reflected in the date letter agreement the joint_venture specifically included development of phase i of gulf highlands as well as future development of the adjacent acres as phase ii of gulf highlands as reflected in the date written joint_venture agreement the joint venture’s real_estate activities were intended to include all aspects of acquiring developing - - and selling commercial property including the gulf highlands resort petitioners argue that the acres was acquired as a passive investment and that the development activities of towers development should not be attributed to them the record is clear however that from the outset briggs mr morris and daniell had a preconceived plan to develop both the phase i land acquired by towers development and the adjacent acres and to split net profits therefrom equally as part of their joint_venture briggs testified that the acquisition by towers development of the acres making up phase i and the acquisition by briggs and daniell of the adjacent acres were structured as separate transactions for tax reasons about on direct examination briggs testified as follows q when you bought this property did you consult your accountants about the transaction a they recommended that we structured sic it that way they said--and i’m paraphrasing this and i may not be exactly right it was a long time ago they said well if you buy it over here--one piece over here--you’ve got one entity--and this other one here is a different entity when you get--if this different entity causes some action that causes the value of the land to go up you know and you buy--the other entity goes and buys it for the real value of the land as it went up but the second one didn’t work well then you’d be stuck with the land but anyway that would be qualified for what they said was long-term_capital_gain and you’d pay less taxes - - months after they acquired the acres briggs and daniell sold it for substantially more than they paid for it most of the acres was sold to towers development which then proceeded to build and sell town house units pursuant to the joint_venture agreement as memorialized in the date written_agreement briggs mr morris and daniell controlled all decisions relating to any business activity of the joint_venture including the gulf highlands project on the basis of all the evidence we conclude that towers development acted as the joint venture’s agent in carrying on the joint venture’s trade_or_business of acquiring developing and selling real_estate this conclusion is bolstered by the fluid nature of the formal ownership arrangements whereby towers development was nominally owned by briggs and mrs morris the acres was nominally owned by towers development and the acres was nominally owned by briggs and daniell even though the joint_venture agreement clearly contemplated that briggs mr morris and daniell were to own equal profits interests in all activities relating to these properties we are convinced that the joint_venture intended from the outset to develop or sell the acres in the ordinary course of its trade_or_business pursuant to the terms of the joint_venture agreement as memorialized in the date letter agreement - -- and in the date written_agreement we conclude that the acquisition of the acres in the names of briggs and daniell on the same date that towers development acquired the phase i land from the same seller and the disposition of the acres about a year later were part of a preconceived tax- motivated plan by the joint_venture to avoid ordinary_income treatment of gains realized from appreciation of the acres as phase i of gulf highlands progressed see 58_tc_316 cf 335_f2d_521 5th cir a joint_venture conducting a business operation is taxable as a partnership unless it is a_trust estate or association see sec_301_7701-3 proced admin regs here the joint_venture was not a_trust or estate and had not elected to be taxed as an association therefore it is taxed as a partnership see id see also sec_761 the term partnership includes a on direct examination mr morris testified as follows q what was your intent with respect to this property-- thi sec_40 acres that you acquired with mr briggs and mr daniell what were you going to do with the property a we was sic going to develop it out into townhouses and commercial property q were you planning to develop it in your own name or as a joint_venture a as a joint_venture -- - joint_venture through which any business or venture is carried on and which is not a corporation trust or estate the nature of an item_of_income gain loss deduction or credit is determined in the hands of the partnership before distribution to the partner see sec_702 55_tc_429 here the trade_or_business of the joint_venture included the acquisition development and sale to customers of real_estate consequently the acres did not constitute a capital_asset and the income realized by the joint_venture on the sale of the acres was ordinary_income see podell v commissioner supra pincite we sustain respondent’s determination on this issue issue deductibility of liability under letter_of_credit background on date towers construction entered into a contract the construction_contract with key west polo club apartments ltd key west polo to build apartments in key west florida because of poor credit towers construction was unable to secure bonding on date columbus bank trust co of columbus georgia cb t established with towers construction a dollar_figure irrevocable letter_of_credit the letter_of_credit which states that it was given in lieu of towers - - construction’s furnishing a performance bond to key west polo with regard to the construction_contract on date key west polo sent towers construction a notice of default on the construction_contract alleging that key west polo had disbursed dollar_figure directly to towers construction relying upon towers construction’s representations that you have paid all bills for material and supplies as well as all subcontractors and labor out of funds requested by you and paid_by us the notice of default states that key west polo had been advised by various suppliers and subcontractors that there are considerable balances past due that were to have been paid with funds you received from us on date key west polo notified cb t that towers construction had breached the construction_contract and requested cb t to pay key west polo dollar_figure against the letter_of_credit towers construction attempted unsuccessfully to enjoin cb t from making payment to key west polo although towers construction continued to dispute its liability to key west polo cb t paid dollar_figure to key west polo towers construction stopped work on the construction_contract and filed a claim of lien against key in consideration for the letter_of_credit columbus bank trust co cb t was to receive a share of profits from the construction_project the record does not reveal the exact date of the payment by cb t to key west polo -- - west polo litigation ensued between towers construction and key west polo over the validity of the claim of lien as well as other matters relating to the construction_contract the litigation was not concluded until 7’ on its form_1120s income_tax return for an s_corporation towers construction deducted dollar_figure relating to the letter_of_credit payment as part of cost_of_goods_sold giving rise to a reported net_operating_loss for towers construction briggs and the morrises filed amended individual income_tax returns each claiming net_operating_loss_carryback deductions arising from the pass-through of the claimed towers construction net_operating_loss discussion petitioners argue that in towers construction incurred a loss of dollar_figure as a result of cb t’s payment to key west polo against the letter_of_credit and that this amount is deductible pursuant to sec_162 as a cost_of_goods_sold because towers construction used the money to pay bills for materials supplies subcontractors and labor respondent argues that towers construction is not entitled to deduct and thus petitioners are not entitled to carry back the record indicates that towers construction ultimately lost its lien but does not otherwise establish how this litigation may have affected any effort by towers construction to recover the dollar_figure paid out by cb t on the letter_of_credit -- - any resulting net_operating_loss attributable to any losses associated with the dollar_figure letter_of_credit payment because petitioners failed to substantiate the deduction and the claimed loss arose from a contingent_liability that was not determined until when the litigation between towers construction and key west polo was concluded cost_of_goods_sold is not a deduction within the meaning of sec_162 but instead is subtracted from gross_receipts in determining a taxpayer’s gross_income see 69_tc_477 affd 630_f2d_670 9th cir sec_1_162-1 income_tax regs taxpayers must show their entitlement to amounts claimed as cost_of_goods_sold see rule a and must keep sufficient records to substantiate the cost_of_goods_sold see sec_6001 newman v commissioner tcmemo_2000_345 petitioners have failed to document towers construction’s gross_sales or to substantiate any expenses or costs relating to any gross_sales accordingly petitioners have failed to establish that towers construction is entitled to claim cost_of_goods_sold or if it is what the proper amount of cost_of_goods_sold might be petitioners have also failed to establish that the amount in dispute is allowable as an ordinary and necessary business_expense under sec_162 pursuant to the letter_of_credit -- -- cb t paid key west polo dollar_figure to discharge key west polo’s claim against towers construction relating to prior advances cb t became subrogated to the rights of key west polo and had a right of reimbursement from towers construction thus cb t stood in the shoes of key west polo and towers construction’s liability to repay cb t was akin to its liability to repay key west polo its advances clearly liability to repay an advance particularly one never taken into gross_income in the first instance does not give rise to a deductible expense under sec_162 or otherwise ’ see 11_bta_1299 in light of our disposition of this issue we need not reach respondent’s alternative argument that towers construction’s applicable florida law recognizes two types of subrogation---conventional subrogation which arises from contractual rights between parties and equitable or legal subrogation which arises from legal consequences of the acts and relationships of the parties see dade county sch bd v radio station woba so 2d fla although the distinction is not significant for present purposes it appears most likely that conventional subrogation arose from the contractual rights between cb t and towers construction regarding the letter_of_credit the record does not suggest that towers construction or petitioners ever included the dollar_figure advance in gross_income petitioners have not raised and we do not reach any issue as to whether towers construction’s liability to cb t should be deductible as an amount previously taken into gross_income by towers construction under a claim of right when it received the advances from key west polo cf sec_1341 in computing tax where the taxpayer repays amounts held under claim of right the remedial mechanism of sec_1341 applies only if the item was included in gross_income for prior years -- - liability to cb t is a nondeductible contingent_liability under sec_461 we sustain respondent’s determination on this issue issue additions to tax for late filing briggs untimely filed his and individual federal_income_tax returns on date date and date respectively the morrises untimely filed their and individual federal_income_tax returns on date date and date respectively respondent determined that petitioners are liable for additions to tax pursuant to sec_6651 for the late filing of their and federal_income_tax returns ' sec_6651 imposes an addition_to_tax if a required return is not filed on or before its due_date unless it is shown respondent has not raised and we do not reach any issue as to whether the deductions in issue are subject_to the limitations of sec_461 which provides that certain deductions cannot accrue until there has been economic_performance with respect to the item we note however that the record does not conclusively establish that towers construction ever reimbursed cb t for its dollar_figure payment to key west polo against the letter_of_credit or if it did exactly when mr morris testified that towers development rather than towers construction repaid the dollar_figure out of proceeds of one of its developments although the parties have stipulated that petitioners filed their individual federal_income_tax returns late respondent has not asserted sec_6651 additions to tax with regard to the returns - al --- that the failure_to_file is due to reasonable_cause and not willful neglect petitioners concede that their and federal_income_tax returns were filed late on brief petitioners argue that they are not liable for the sec_6651 addition_to_tax because they reasonably relied on their accountants who charged much and performed poorly although acknowledging that the tax law does not recognize that the delegation of this responsibility constitutes reasonable_cause for not filing petitioners argue that the law should be otherwise we decline petitioners’ invitation to revisit legal principles that by their own admission are well established as stated by the supreme court in 469_us_241 congress has placed the burden of prompt filing on the x taxpayer not on some agent or employee of the x taxpayer the duty is fixed and clear congress intended to place upon the taxpayer an obligation to ascertain the statutory deadline and then to meet that deadline except in a very narrow range of situations it requires no special training or effort to ascertain a deadline and make sure that it is met the failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not reasonable_cause for a late filing under sec_6651 we sustain respondent’s determination on this issue - -- issue additions to tax for fraud background as discussed supra on their tax returns as originally filed for each year in issue petitioners omitted from gross_income the west florida gas rebate checks that had been issued in the individual names of either briggs or mr morris briggs and mr morris were each convicted by the u s district_court for the northern district of florida pursuant to sec_7207 for willfully filing false federal_income_tax returns for taxable years and in briggs mr morris daniell and michael gay incorporated association cable tv inc act to provide cable television services to a beach resort the four were equal shareholders in they sold act’s assets to jones spacelink ltd in connection with the sale each of the four shareholders received dollar_figure in gross_proceeds of this amount dollar_figure represented proceeds from the sale of a covenant_not_to_compete petitioners’ federal_income_tax returns each omitted dollar_figure of this dollar_figure amount from gross_income and also omitted dollar_figure of other sale proceeds erroneously characterizing them as loan repayments on brief petitioners agree to respondent’s adjustments increasing each of their taxable_year gross incomes by these amounts conceding that their return positions were unexplained and erroneous - - respondent determined that petitioners are liable for additions to tax for fraud under sec_6653 for all years in issue respondent asserts that for all years in issue petitioners’ omitted west florida gas rebate income gave rise to underpayments attributable to fraud in addition for taxable_year respondent asserts that petitioners’ omission from gross_income of act assets sales proceeds gave rise to additional_amounts of underpayment attributable to fraud discussion for and if any part of any underpayment of a tax required to be shown on a return is due to fraud there is an addition_to_tax equal to percent of the portion of the underpayment attributable to fraud along with percent of the interest due on the portion of the underpayment attributable to fraud see sec_6653 a and b for if any part of any underpayment of a tax required to be shown on a return is due to fraud there is an addition_to_tax of percent of the portion of the underpayment that is attributable to fraud see sec_6653 respondent must prove fraud by clear_and_convincing evidence see sec_7454 rule b fraud is the intentional wrongdoing of a taxpayer to evade tax believed to be owing see 92_tc_661 a finding of fraud requires a showing that the taxpayer intended to - evade tax known or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 781_f2d_1566 11th cir affg tcmemo_1985_63 fraud is never presumed but must be proved by clear_and_convincing evidence see petzoldt v commissioner supra pincite because direct proof of a taxpayer’s intent is rarely available however fraudulent intent may be established by various kinds of circumstantial evidence or badges_of_fraud including consistent material understatements of income the filing of false statements or documents failure to maintain complete and accurate records the concealing of assets or covering up sources of income failure to cooperate fully with the internal_revenue_service implausible or inconsistent explanations of behavior illegal activity and attempted concealment thereof see 317_us_492 796_f2d_303 9th cir affg tcmemo_1984_601 korecky v commissioner supra pincite 79_tc_995 affd 748_f2d_331 6th cir the gas rebate payments petitioners’ consistent and substantial omission of the gas rebate payments from gross_income over years is persuasive - -- evidence of fraud with regard to these items see korecky v commissioner supra pincite when petitioners met with their accountants to review their tax returns for the years in issue they did not mention the gas rebate income even though they were asked whether any items of income had been omitted petitioners cashed the rebate checks deposited them into their personal bank accounts or in one instance deposited the check in towers construction’s bank account before dividing the proceeds between briggs and mrs morris petitioners’ explanations of their behavior in this regard were implausible and inconsistent petitioners kept inadequate records by briggs’ own admission petitioners were sorry bookkeepers daniell’s accountant testified that the records were appalling the funds of petitioners’ various business entities and possibly their personal funds as well were commingled in something called an intercompany bank account that apparently was in the name of briggs petitioners disregarded corporate formalities in their briggs testified implausibly that he informed his accountants of the gas rebate payments indirectly by giving them a copy of a newspaper article concerning the rebate program t gave them a copy of it and i laughed and joked and said here you go look at this briggs testified on direct examination that i didn’t have a personal account my account was commingled with the continued -- - joint_venture business operations and used what they referred to as a funnel method_of_accounting whereby they commingled and directed funds to various entities making it difficult for even their accountants to associate transactions with specific entities it is also significant that briggs and mr morris were convicted pursuant to sec_7207 for filing false federal_income_tax returns for the years in issue these convictions establish that briggs and mr morris willfully filed false documents and provide circumstantial evidence of their intention to evade taxes with regard to the gas rebate payments see 84_tc_636 pariseau v commissioner tcmemo_1985_124 although mrs morris was not convicted she cashed a number of the rebate checks as indicated in the appendix which we view as evidence that she committed fraud along with her husband continued company account in there on cross-examination briggs admitted that he also had a personal account respondent does not contend and we do not conclude that these convictions under sec_7207 collaterally estop petitioners from asserting a defense to the fraud_penalty cf 380_us_343 sec_7207 requires the willful filing of a document known to be false or fraudulent in any material manner sec_7207 does not require however that the act be done as an attempt to evade or defeat taxes a7 - respondent has met his burden of proving by clear_and_convincing evidence that petitioners acted with the intention to evade taxes in omitting the gas rebate income for each of the years and proceeds from sale of act’s assets respondent also contends that petitioners acted with fraudulent intention in underreporting the proceeds they each received from the sale of act assets in petitioners identified the act transaction on their tax returns and included in gross_income well over half of the dollar_figure proceeds they each received from act’s sale of assets they omitted a portion of the proceeds from the sale of the covenant_not_to_compete and mischaracterized part of the proceeds as repayment of a loan respondent has not clearly and convincingly shown that in reporting over half of the proceeds from this transaction petitioners acted fraudulently with regard to the remainder respondent asserts that petitioners attempted to disguise the true nature of the loan repayments in support of this contention respondent relies largely on evidence that act’s accountants advised daniell’s accountant that consistent with act’s treatment of the proceeds on its corporate books daniell should report part of the proceeds as stockholder loans on his individual federal_income_tax return respondent has not clearly -- - established how this evidence pertains to petitioners apparently respondent would have us infer that the advice itself was in some manner fraudulent and that petitioners played a role in it the record does not clearly support any such inference the advice that act’s accountants provided daniell is consistent with spreadsheets in evidence apparently prepared by act’s accountants which allocated the act proceeds partly to loan repayments and partly to other sources consistent with the manner in which petitioners reported them on their individual tax returns without more it is impossible to know whether act’s accountants were negligent in doing their work and in giving advice to daniell’s accountant and presumably to petitioners there is no evidence to indicate fraud on the part of act’s accountants in association cable tv inc v commissioner tcmemo_1995_596 we held that act acted with fraudulent intent in representing falsely to the internal_revenue_service that it had adopted a formal plan_of_liquidation under sec_337 attaching false minutes to its return and treating the sale of its assets as nontaxable on its federal corporate_income_tax return whatever inferences we might draw from act’s fraudulent intentions in this regard we conclude that respondent has failed to meet his burden of proving by clear_and_convincing evidence that petitioners acted with fraudulent intent in underreporting - the proceeds from the sale of act’ss assets on their individual federal_income_tax returns summary for taxable years and petitioners are liable for the sec_6653 addition_to_tax solely as results from their fraudulent underreporting of the gas rebate payments issues and additions to tax for substantial_understatement respondent determined that the morrises are liable for additions to tax pursuant to sec_6661 for taxable years and and that briggs is liable for sec_6661 additions to tax for taxable years and sec_6661 imposes a 25-percent addition_to_tax on any underpayment attributable to a substantial_understatement_of_income_tax a substantial_understatement of tax is one that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6661 a for this purpose the amount of the understatement is to be reduced by the portion attributable to any item for which there was substantial_authority or any item that was adequately disclosed see sec_6661 b b in addition the commissioner may waive all or part of a sec_6661 addition_to_tax upon a showing by the taxpayer that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith see sec_6661 -- - petitioners’ understatements of income_tax each exceed the greater of percent of the tax required to be shown on the returns or dollar_figure consequently there are substantial understatements within the meaning of sec_6661 on brief petitioners contend only that they reasonably and in good_faith relied on the advice of their accountants in preparing their tax returns ostensibly petitioners seek thereby to invoke the commissioner’s authority to waive the addition_to_tax pursuant to sec_6661 the commissioner’s denial of waiver under sec_6661 is reviewable for abuse_of_discretion see 110_tc_189 the record does not show that petitioners ever requested respondent to waive the penalty accordingly absent such a request by petitioners we cannot find that respondent abused his discretion see id pincite and cases cited therein even if we were to assume arguendo that petitioners did request waivers pursuant to sec_6661 petitioners have not established that respondent would have abused his discretion in refusing the requests petitioners have not proved that they provided their accountants with complete information for preparing their returns the evidence shows that the books and under sec_6664 of current law effective for returns with a due_date after date no penalty may be imposed for understatements if the taxpayer shows that it had reasonable_cause and acted in good_faith see omnibus budget reconciliation act of publaw_101_239 sec a 103_stat_2398 - - records were inadequate partly because of petitioners’ practice of commingling funds and disregarding corporate formalities we have determined that petitioners acted with fraudulent intent as regards the omitted gas rebate income although petitioners have not expressly argued that they had substantial_authority or made adequate_disclosure within the meaning of sec_6661 b b on brief they argue that they relied on selfe v united_states f 2d pincite any such reliance was misplaced as previously discussed the morrises did not even personally guarantee the loans in question moreover petitioners have failed to establish the outstanding balance if any of loans between ami and towers development for any year in issue accordingly we conclude that selfe and its progeny are so dissimilar that they must be discarded as providing no substantial_authority for the tax returns filed in this case 62_f3d_356 11th cir revg on this point tcmemo_1993_519 moreover petitioners have not shown substantial_authority or adequate_disclosure for other positions taken on their returns opinions rendered by tax professionals are not substantial_authority see sec_1 b income_tax regs we sustain respondent’s determination on this issue - - we have considered all other arguments advanced by the parties arguments not addressed herein we conclude are without merit or unnecessary to reach to reflect the foregoing decisions will be entered under rule -- - appendix west florida gas rebate payments to petitioners the date payee disposition’ briggs morrises towers const cashed by fwb dollar_figure -- towers const towers dollar_figure dollar_figure construction jimmy morris sbm -- dollar_figure frank briggs bay b t fwb dollar_figure -- frank briggs bay b t fwb dollar_figure -- jimmy morris sbm -- dollar_figure frank briggs springfield fwb dollar_figure -- jimmy morris springfield sbm -- dollar_figure frank briggs fwb dollar_figure -- jimmy morris springfield sbm -- dollar_figure frank briggs fwb dollar_figure -- frank briggs cashed by fwb dollar_figure -- jimmy morris sbm -- dollar_figure jimmy morris cashed by jdm -- dollar_figure frank briggs cashed by fwb dollar_figure -- jimmy morris cashed by jdm -- dollar_figure frank briggs fwb dollar_figure -- jimmy morris cashed by jdm --- dollar_figure frank briggs cashed by fwb dollar_figure -- jimmy morris sbm -- dollar_figure frank briggs fwb dollar_figure -- jimmy morris sbm -- dollar_figure frank briggs cashed by fwb dollar_figure -- frank briggs fwb dollar_figure -- jimmy morris sbm -- dollar_figure frank briggs cashed by fwb dollar_figure -- jimmy morris sbm -- dollar_figure frank briggs fwb dollar_figure _- jimmy morris fwb -- dollar_figure frank briggs cashed by fwb dollar_figure -- jimmy morris sbm -- dollar_figure frank briggs cashed by fwb dollar_figure -- frank briggs cashed by fwb dollar_figure -- jimmy morris cashed by jdm -- dollar_figure frank briggs fwb dollar_figure -- jimmy morris sbm -- dollar_figure jimmy morris sbm -- dollar_figure frank briggs fwb dollar_figure -- frank briggs fwb dollar_figure -- jimmy morris cashed by jdm dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- ' disposition these entries reflect the accounts into which the rebate checks were deposited or the person who cashed them fwb refers to petitioner franklin w briggs jdm refers to petitioner jimmy morris and sbm refers to petitioner sandra morris disposition of check no this rebate check was made payable to towers construction and then split equally between briggs and sandra morris
